 


109 HR 3330 IH: Surface Transportation Extension Act of 2005, Part II
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3330 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. Petri, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Resources, Ways and Means, and Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide an extension of administrative expenses for highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a law reauthorizing the Transportation Equity Act for the 21st Century. 
 
 
1.Short titleThis Act may be cited as the Surface Transportation Extension Act of 2005, Part III. 
2.Administrative expenses for Federal-aid highway program 
(a)Authorization of contract authoritySection 4(a) of the Surface Transportation Extension Act of 2004, Part V (118 Stat. 1147, 119 Stat. 325) is amended by striking highway program and all that follows through 2005 and inserting highway program $289,518,000 for fiscal year 2005. 
(b)Limitation on obligationsNotwithstanding any other provision of law, the obligations for administrative expenses for Federal-aid highway and highway safety construction programs provided by the amendment made by subsection (a) shall be $3,000,000 for the period beginning July 19, 2005, and ending July 21, 2005. 
(c)Conforming amendmentSection 2(e)(3) of such Act (118 Stat. 1146, 119 stat. 325) is amended by striking July 19 and inserting July 21. 
3.Administrative expenses for National Highway Traffic Safety Administration 
(a)In generalThere shall be available from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay the administrative expenses of the National Highway Traffic Administration in carrying out the highway safety programs authorized by sections 157 and 163 of chapter 1 of title 23, United States Code, and sections 402, 403, 405, and 410 of chapter 4 of such title, the National Driver Register under chapter 303 of title 49, United States Code, the motor vehicle safety program under chapter 301 of such title 49, and the motor vehicle information and cost savings program under part C of subtitle VI of such title 49 $550,000 for the period of July 20, 2005, through July 21, 2005. 
(b)Contract authorityFunds made available by this section shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code; except that such funds shall remain available until expended. 
4.Administrative expenses for Motor Carrier Safety Administration programSection 7(a)(1) of the Surface Transportation Extension Act of 2004, Part V (118 Stat. 1153; 119 Stat. 330) is amended— 
(1)by striking $206,037,600 and inserting $206,737,600; and 
(2)by striking July 19 and inserting July 21. 
5.Administrative expenses for Federal transit programs 
(a)Authorization of appropriationsSection 5338(f)(2) of title 49, United States Code, is amended— 
(1)in the heading by striking july 19 and inserting july 21; 
(2)in subparagraph (A)(vii)— 
(A)by striking $52,000,000 and inserting $52,440,000; and 
(B)by striking July 19 and inserting July 21; and 
(3)in subparagraph (B)(vii) by striking July 19 and inserting July 21.  
(b)Obligation ceilingSection 3040(7) of the Transportation Equity Act for the 21st Century (112 Stat. 394; 118 Stat. 885; 118 Stat. 1158; 119 Stat. 333) is amended— 
(1)by striking $6,166,400,000 and inserting $6,166,844,000; and 
(2)by striking July 19 and inserting July 21.  
6.Extension of authorization for use of trust funds for obligations under TEA–21 
(a)Highway trust fund 
(1)In generalParagraph (1) of section 9503(c) of the Internal Revenue Code of 1986 is amended— 
(A)in the matter before subparagraph (A), by striking July 20, 2005 and inserting July 22, 2005, 
(B)by striking or at the end of subparagraph (L), 
(C)by striking the period at the end of subparagraph (M) and inserting , or, 
(D)by inserting after subparagraph (M) the following new subparagraph: 
 
(N)authorized to be paid out of the Highway Trust Fund under the Surface Transportation Extension Act of 2005, Part III., and 
(E)in the matter after subparagraph (N), as added by this paragraph, by striking Surface Transportation Extension Act of 2005, Part II and inserting Surface Transportation Extension Act of 2005, Part III. 
(2)Mass transit accountParagraph (3) of section 9503(e) of such Code is amended— 
(A)in the matter before subparagraph (A), by striking July 20, 2005 and inserting July 22, 2005, 
(B)in subparagraph (J), by striking or at the end of such subparagraph, 
(C)in subparagraph (K), by inserting or at the end of such subparagraph, 
(D)by inserting after subparagraph (K) the following new subparagraph: 
 
(L)the Surface Transportation Extension Act of 2005, Part III,, and 
(E)in the matter after subparagraph (L), as added by this paragraph, by striking Surface Transportation Extension Act of 2005, Part II and inserting Surface Transportation Extension Act of 2005, Part III. 
(3)Exception to limitation on transfersSubparagraph (B) of section 9503(b)(6) of such Code is amended by striking July 20, 2005 and inserting July 22, 2005. 
(b)Aquatic resources trust fund 
(1)Sport fish restoration accountParagraph (2) of section 9504(b) of the Internal Revenue Code of 1986 is amended by striking Surface Transportation Extension Act of 2005, Part II each place it appears and inserting Surface Transportation Extension Act of 2005, Part III. 
(2)Boat safety accountSubsection (c) of section 9504 of such Code is amended— 
(A)by striking July 20, 2005 and inserting July 22, 2005, and 
(B)by striking Surface Transportation Extension Act of 2005, Part II and inserting Surface Transportation Extension Act of 2005, Part III. 
(3)Exception to limitation on transfersParagraph (2) of section 9504(d) of such Code is amended by striking July 20, 2005 and inserting July 22, 2005. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
(d)Temporary rule regarding adjustmentsDuring the period beginning on the date of the enactment of the Surface Transportation Extension Act of 2003 and ending on July 21, 2005, for purposes of making any estimate under section 9503(d) of the Internal Revenue Code of 1986 of receipts of the Highway Trust Fund, the Secretary of the Treasury shall treat— 
(1)each expiring provision of paragraphs (1) through (4) of section 9503(b) of such Code which is related to appropriations or transfers to such Fund to have been extended through the end of the 24-month period referred to in section 9503(d)(1)(B) of such Code, and 
(2)with respect to each tax imposed under the sections referred to in section 9503(b)(1) of such Code, the rate of such tax during the 24-month period referred to in section 9503(d)(1)(B) of such Code to be the same as the rate of such tax as in effect on the date of the enactment of the Surface Transportation Extension Act of 2003. 
 
